196 F.2d 162
SCHAEFERv.MACRI et al.
No. 13129.
United States Court of Appeals Ninth Circuit.
April 25, 1952.

M. C. Schaefer, appellant, in propria persona.
W. Paul Uhlmann, Altha P. Curry, Skeel, McKelvy, Henke, Evenson & Uhlmann, Seattle, for appellee W. R. McKelvy.
Carl E. Croson, Willard Hatch, Seattle, Wash., for appellee Continental Cas. Co.
Granville Egan, Seattle, Wash., for appellees Sam Macri, Don Macri and Joe Macri.
Before HEALY, BONE and POPE, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment dismissing a second amended complaint for failure to state a cause entitling plaintiff to damages or other relief.


2
The dismissal was clearly warranted. Plaintiff's attempt, apparently, was to state a cause against the appellees in civil conspiracy. His pleading is couched mainly in verbose generalities, irrelevancies and conclusions, no facts being set out showing that there was a concert of action among the defendants, none from which a proper inference of collusion may be drawn and none stated which shows that any damage to the plaintiff resulted as a natural or probable consequence of the acts alleged.


3
Judgment affirmed.